Per Curiam.

The question, the answer to which is determinative of this case, is whether the words, “for municipal purposes only, but not for school purposes,” appearing in the caption of the ballot were unauthorized and thus invalidated the election. This court is of the opinion that the quoted words were unauthorized in the light of Section 3505.06, Revised Code, and that their use in the ballot invalidated the election:
*496The judgment of the, Court of Common Pleas is reversed on authority of Beck v. City of Cincinnati, 162 Ohio St., 473, 124 N. E. (2d), 120.

Judgment reversed.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.